         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 1 of 38



           In the United States Court of Federal Claims
                                           No. 16-346C
                                       Filed March 7, 2019
                                     NOT FOR PUBLICATION

                                               )
 GEOSPATIAL TECHNOLOGY                         )
 ASSOCIATES, LLC,                              )
                                               )
                        Plaintiff,             )       Patent Infringement; Claims Construction;
                                               )       United States Patent No. 8,897,489.
 v.                                            )
                                               )
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )


        Richard T. Matthews, Counsel of Record, Williams Mullen, P.C., Raleigh, NC, for
plaintiff.

       Jenna Munnelly, Trial Attorney, Gary L. Hausken, Director, Intellectual Property Staff,
Chad Readler, Acting Assistant Attorney General, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, DC, for defendant.

          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.     INTRODUCTION

       In this patent infringement action, plaintiff, Geospatial Technology Associates, LLC
(“GTA”), alleges that the United States infringed upon one or more of the claims of United
States Patent No. 8,897,489, issued on November 25, 2014 (the ‘“489 Patent”). The parties have
filed briefs on the proper construction of several terms or phrases contained in the claims for the
‘489 Patent, and on the proper definition of a person of ordinary skill in the art (“POSITA”) at
the time of the invention of the ‘489 Patent. This Memorandum Opinion and Order addresses
claim construction for the terms or phrases pertinent to the alleged infringement.
          Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 2 of 38


II.      FACTUAL AND PROCEDURAL BACKGROUND1

         A.     Factual Background

         In this patent infringement action, GTA alleges that various agencies of the United States
government have infringed upon one or more claims of the ‘489 Patent. See generally Am.
Compl.

                1.      The ‘489 Patent

         As background, the ‘489 Patent was filed on January 28, 2011, and it relates back to
provisional application No. 61/337,065, which was filed on January 29, 2010. ‘489 Patent at 1.
Dr. William Basener is the sole listed inventor of the ‘489 Patent. Id.

         On November 25, 2014, the United States Patent and Trademark Office (“USPTO”)
issued the ‘489 Patent to the Rochester Institute of Technology (“RIT”). Id. On November 12,
2015, RIT and GTA entered into an exclusive license agreement, in which RIT transferred all
substantial rights in the ‘489 Patent to GTA. See Mem. Op. and Order at 16, Geospatial Tech.
Assocs., LLC v. United States, No. 16-346C (Fed. Cl. Aug. 15, 2017), at Entry No. 25.

         The ‘489 Patent patents technology involving automated image processing and target
detection, which can be used for, among other things, military, drug enforcement, and geological
purposes. Pl. Claim Constr. Br. at 6. The invention, as described in the ‘489 Patent abstract, is
as follows:

         A method, non-transitory computer readable medium and apparatus that provides
         object-based identification, sorting and ranking of target detections including
         determining a target detection score for each pixel in each of one or more images
         for each of one or more targets. A region around one or more of the pixels with
         the determined detection score which are higher than the determined detection
         scores for the remaining pixels in each of the one or more identified regions with
         the determined object based score for each region is provided.

‘489 Patent at 1.




1
  The facts recited in this Memorandum Opinion and Order are taken from GTA’s amended complaint
(“Am. Compl.”); the ‘489 Patent; and the parties’ respective briefs on claim construction (“Pl. Claim
Constr. Br.”) and (“Def. Claim Constr. Br.”).

                                                                                                        2
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 3 of 38


       Figure 2 of the ‘489 Patent provides an exemplary example of the method for target
detection and is set forth below:




Id. at 3. The ‘489 Patent also provides that the method for target detection involves five steps.
See id. at 4:45-6:27. First, obtaining the images. Id. at 4:45-4:50. Second, applying a target
detection algorithm to determine a target detection score for each pixel. Id. at 4:51-4:60. Third,
determining an object-based score for identified regions from the determined target detection
scores, although other types of scores for other identification aspects could be determined. Id. at
5:3-5:10. Fourth, obtaining geographic location information associated with each of the images
at capture. Id. at 6:5-6:11. Lastly, the fifth step involves providing one or more identified
regions with the determined object-based score for each region. Id. at 6:16-6:27.

                                                                                                     3
             Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 4 of 38




        In addition, the ‘489 Patent provides that steps three and four are repeated iteratively,
until all pixels with a detection score in any detection plane above a given threshold are included
in one of the regions. Id. at 6:12-6:15. The ‘489 Patent also provides that each step of the
process described above is performed using the exemplary example of the target detection
processing apparatus contained in the ‘489 Patent and set forth below:




Id. at 2.2

                 2.     Claims Of The ‘489 Patent

        The ‘489 Patent consists of 33 claims, 27 of which are the subject of this action. See
generally Pl. Claim Constr. Br. In this regard, the ‘489 Patent consists of 12 independent claims
and 21 dependent claims. Id. at 7. Claims 2, 6-9, 28, and 29 depend upon Claim 1; Claims 11,
15, 17, 18, 30, 31 depend upon Claim 10; Claims 20, 24-27, 32 and 33 depend upon Claim 19.
See ‘489 Patent at 6:58-13:9.

        Claim 1 is the first independent claim, and this claim provides that:

        A method for identification, sorting and ranking detections of one or more targets,
        the method comprising:



2
  The numbers 12, 14 and 16 shown in Figure 1 above refer to the target detection processing apparatus;
target signature library server; and a communications network, respectively. See ‘489 Patent at 2:60-65.

                                                                                                           4
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 5 of 38


       determining with a target detection processing apparatus a target detection score
          for each pixel of a spectral image for one or more targets by obtaining with the
          target detection processing apparatus a signature for one or more of the targets
          for the image, and applying with the target detection processing apparatus the
          statistical target detection filter using the one or more obtained signatures to rank
          each of the pixels by its statistical score;
       identifying with the target detection processing apparatus a region around one or
          more of the pixels with the determined detection scores which are higher than a
          first score in said image;
       determining with the target detection processing apparatus an object-based spectral
          identification score for each of the identified regions in said image; and
       providing with the target detection processing apparatus the one or more identified
          regions with the determined object-based score for each region.

‘489 Patent at 6:57-7:10.

       Claim 3 is the second independent claim, and this claim provides that:

       A method for identification, sorting and ranking detections of one or more targets,
       the method comprising:
       determining with a target detection processing apparatus a target detection score
           for each pixel in each of one or more images for each of one or more targets;
       identifying with the target detection processing apparatus a region around one or
           more of the pixels with the determined detection scores which are higher than
           a first score in each of the one or more of images;
       determining with the target detection processing apparatus an object-based score
           for each of the identified regions in each of the one or more images; and
       providing with the target detection processing apparatus the one or more identified
           regions with the determined object-based score for each region, wherein the
           determining a target detection score further comprises:
       obtaining with the target detection processing apparatus a signature for one or more
           of the targets for each of the one or more images; and
       applying with the target detection processing apparatus the statistical target
           detection filter using the one or more obtained signatures to rank each of the
           pixels by a number of standard deviations from a mean for each of the one or
           more images to determine the statistical deviation score.

Id. at 7:19-7:43.




                                                                                                  5
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 6 of 38


        Claim 4 is the third independent claim, and this claim provides that:

        A method for identification, sorting and ranking detections of one or more targets,
           the method comprising:
        determining with a target detection processing apparatus a target detection score
           for each pixel in each of one or more images for each of one or more targets;
        identifying with the target detection processing apparatus a region around one or
           more of the pixels with the determined detection scores which are higher than a
           first score in each of the one or more of images;
        determining with the target detection processing apparatus an object-based score
           for each of the identified regions in each of the one or more images; and
        providing with the target detection processing apparatus the one or more identified
           regions with the determined object-based score for each region, wherein the
           identifying further comprises:
        masking out from each of the regions with the target detection processing apparatus
           the one or more of the pixels in each of the one or more images which have the
           highest determined statistical detection scores in each of the one or more images;
        selecting with the target detection processing apparatus one or of the pixels which
           are end members for each of the regions; and
        identifying with the target detection processing apparatus a convex hull of the
           selected end members as a boundary for the one or more regions for each of the
           one more of images.

Id. at 7:44-8:4.

        Claim 5 is the fourth independent claim, and this claim provides that:

        A method for identification, sorting and ranking detections of one or more targets,
           the method comprising:
        determining with a target detection processing apparatus a target detection score
           for each pixel in each of one or more images for each of one or more targets;
        identifying with the target detection processing apparatus a region around one or
           more of the pixels with the determined detection scores which are higher than a
           first score in each of the one or more of images;
        determining with the target detection processing apparatus an object-based score
           for each of the identified regions in each of the one or more images; and
        providing with the target detection processing apparatus the one or more identified
           regions with the determined object-based score for each region, wherein the
           determining the object based score further comprises:
        unmixing with the target detection processing apparatus the pixel with highest
           determined statistical detection score in each of the identified regions by finding
           one or more abundances to determine pixel spectra; and
                                                                                                 6
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 7 of 38


        comparing with the target detection processing apparatus target spectra for each of
          the one or more targets with the determined pixel spectra to determine the object
          based score for each of the identified regions.

Id. at 8:5-8:29.

        Claim 10 is the fifth independent claim, and this claim provides that:

        A non-transitory computer readable medium having stored thereon instructions for
           identification, sorting and ranking detections of one or more targets comprising
           machine executable code which when executed by at least one processor, causes
           the processor to perform steps comprising:
        determining a target detection score for each pixel in a spectral image for each of
           one or more targets by obtaining a signature for one or more of the targets for
           the image, and applying the statistical target detection filter using the one or
           more obtained signatures to rank each of the pixels by its statistical score;
        identifying a region around one or more of the pixels with the determined detection
           scores which are higher than a first score in said image;
        determining an object-based spectral identification score for each of the identified
           regions in said image; and
        providing the one or more identified regions with the determined object-based
           spectral identification score for each region.

Id. at 8:46-8:64.

        Claim 12 is the sixth independent claim, and this claim provides that:

        A non-transitory computer readable medium having stored thereon instructions for
        identification, sorting and ranking detections of one or more targets comprising
        machine executable code which when executed by at least one processor, causes
        the processor to perform steps comprising:
        determining a target detection score for each pixel in each of one or more images
            for each of one or more targets;
        identifying a region around one or more of the pixels with the determined detection
            scores which are higher than a first score in each of the one or more of images;
        determining an object-based score for each of the identified regions in each of the
            one or more images; and
        providing the one or more identified regions with the determined object-based score
            for each region, wherein the determining a target detection score further
            comprises:



                                                                                               7
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 8 of 38


        obtaining a signature for one or more of the targets for each of the one or more
            images; and
        applying the statistical target detection filter using the one or more obtained
            signatures to rank each of the pixels by a number of standard deviations from a
            mean for each of the one or more images to determine the statistical deviation
            score.

Id. at 9:3-9:24.

        Claim 13 is the seventh independent claim, and this claim provides that:

        A non-transitory computer readable medium having stored thereon instructions for
           identification, sorting and ranking detections of one or more targets comprising
           machine executable code which when executed by at least one processor, causes
           the processor to perform steps comprising:
        determining a target detection score for each pixel in each of one or more images
           for each of one or more targets;
        identifying a region around one or more of the pixels with the determined detection
           scores which are higher than a first score in each of the one or more of images;
        determining an object-based score for each of the identified regions in each of the
           one or more images; and
        providing the one or more identified regions with the determined object-based score
           for each region, wherein the identifying further comprises:
        masking out from each of the regions the one or more of the pixels in each of the
           one or more images which have the highest determined statistical detection
           scores in each of the one or more images;
        selecting one or of the pixels which are end members for each of the regions; and
        identifying a convex hull of the selected end members as a boundary for the one or
           more regions for each of the one or more of images.

Id. at 9:25-9:48.

        Claim 14 is the eighth independent claim, and this claim provides that:

        A non-transitory computer readable medium having stored thereon instructions for
           identification, sorting and ranking detections of one or more targets comprising
           machine executable code which when executed by at least one processor, causes
           the processor to perform steps comprising:
        determining a target detection score for each pixel in each of one or more images
           for each of one or more targets;
        identifying a region around one or more of the pixels with the determined detection
           scores which are higher than a first score in each of the one or more of images;

                                                                                              8
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 9 of 38


       determining an object-based score for each of the identified regions in each of the
          one or more images; and
       providing the one or more identified regions with the determined object-based score
          for each region, wherein the determining the object based score further
          comprises:
       unmixing the pixel with highest determined statistical detection score in each of the
          identified regions by finding one or more abundances to determine pixel spectra;
          and
       comparing target spectra for each of the one or more targets with the determined
          pixel spectra to determine the object based score for each of the identified
          regions.

Id. at 9:49-10:3.

       Claim 19 is the ninth independent claim, and this claim provides that:

       A target detection processing apparatus comprising:
       one or more processors;
       a memory coupled to the one or more processors which are configured to execute
          programmed instructions stored in the memory comprising:
       determining a target detection score for each pixel in a spectral image for each of
          one or more targets by obtaining a signature for one or more of the targets for
          the image, and applying the statistical target detection filter using the one or
          more obtained signatures to rank each of the pixels by its statistical score;
       identifying a region around one or more of the pixels with the determined detection
          scores which are higher than a first score in said image;
       determining an object-based spectral identification score for each of the identified
          regions in said image; and
       providing the one or more identified regions with the determined object-based
          spectral identification score for each region.

Id. 10:18-10:37.

       Claim 21 is the tenth independent claim, and this claim provides that:

       A target detection processing apparatus comprising:
       one or more processors;
       a memory coupled to the one or more processors which are configured to execute
          programmed instructions stored in the memory comprising:
       determining a target detection score for each pixel in each of one or more images
          for each of one or more targets;


                                                                                               9
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 10 of 38


       identifying a region around one or more of the pixels with the determined
          detection scores which are higher than a first score in each of the one or more
          of images;
       determining an object-based score for each of the identified regions in each of the
          one or more images; and
       providing the one or more identified regions with the determined object-based
          score for each region, wherein the one or more processors is further configured
          to execute programmed instructions stored in the memory for the determining a
          target detection score further comprising:
       obtaining a signature for one or more of the targets for each of the one or more
          images; and
       applying the statistical target detection filter using the one or more obtained
          signatures to rank each of the pixels by a number of standard deviations from a
          mean for each of the one or more images to determine the statistical deviation
          score.

Id. at 10:45-11:3.

       Claim 22 is the eleventh independent claim, and this claim provides that:

       A target detection processing apparatus comprising:
       one or more processors;
       a memory coupled to the one or more processors which are configured to execute
          programmed instructions stored in the memory comprising:
       determining a target detection score for each pixel in each of one or more images
          for each of one or more targets;
       identifying a region around one or more of the pixels with the determined detection
          scores which are higher than a first score in each of the one or more of images;
       determining an object-based score for each of the identified regions in each of the
          one or more images; and
       providing the one or more identified regions with the determined object-based score
          for each region, wherein the one or more processors is further configured to
          execute programmed instructions stored in the memory for the identifying
          further comprising:
       masking out from each of the regions the one or more of the pixels in each of the
          one or more images which have the highest determined statistical detection
          scores in each of the one or more images;
       selecting one or of the pixels which are end members for each of the regions; and
       identifying a convex hull of the selected end members as a boundary for the one or
          more regions for each of the one or more of images.

Id. at 11:4-11:31.
                                                                                             10
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 11 of 38




         Lastly, Claim 23 is the twelfth independent claim, and this claim provides that:

         A target detection processing apparatus comprising:
         one or more processors;
         a memory coupled to the one or more processors which are configured to execute
            programmed instructions stored in the memory comprising;
         determining a target detection score for each pixel in each of one or more images
            for each of one or more targets;
         identifying a region around one or more of the pixels with the determined detection
            scores which are higher than a first score in each of the one or more of images;
         determining an object-based score for each of the identified regions in each of the
            one or more images; and
         providing the one or more identified regions with the determined object-based score
            for each region, wherein the one or more processors is further configured to
            execute programmed instructions stored in the memory for the determining the
            object based score further comprising:
         unmixing the pixel with highest determined statistical detection score in each of the
            identified regions by finding one or more abundances to determine pixel spectra;
            and
         comparing target spectra for each of the one or more targets with the determined
            pixel spectra to determine the object based score for each of the identified
            regions.

Id. at 11:32-11:57.

                3. The Claim Terms Or Phrases Requiring Construction

         The parties identify the following disputed claim terms or phrases for construction by the
Court:

                      a. Claim Term Or Phrase: “Target Detection Processing Apparatus”
                         Claims 1-9, 15, 19, 21-24, 28 And 29

                 GTA’s Construction                            Government’s Construction
 No construction necessary.                           Proposed construction: “A computing system
                                                      which includes a processor, a memory storage
                                                      device, a user input device, a display, and an
                                                      interface system; which are coupled together
                                                      by bus or other link.”

Joint Claim Constr. Statement at A1.
                                                                                                 11
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 12 of 38


                        b. Claim Term Or Phrase: “Target Detection Score” Claims 1-5, 10-14 And
                           19-23

        GTA’s Construction                             Government’s Construction
No construction necessary.               Proposed construction: “A numerical value that is
                                         assigned to a pixel based on the likelihood that the
Alternatively: “A value or score         specified pixel contains evidence of a desired target, i.e.,
assigned to a pixel based on the         the higher the number the more likely a target is located
likelihood that the specified pixel      in that area.”
contains evidence of a target.”



Id. at A1-A2.
                        c. Claim Term Or Phrase: “First Score” Claims 1-5, 10, 12-14, 19
                           And 21-23
               GTA’s Construction                              Government’s Construction
  Proposed construction: “a first specified target     Proposed construction: “The target
  detection score or other threshold.”                 detection score.”

Id. at A2.
                        d. Claim Term Or Phrase: “Higher Than A First Score”
                           Claims 1, 3-5, 10, 12-14, 19 And 21-23

                GTA’s Construction                              Government’s Construction
No construction necessary.                            Proposed construction: “Numerically greater
                                                      than the target detection score.”
Alternatively: “Of greater value than a specified
target detection score or other threshold.”


Id. at A2-A3.
                        e. Claim Term Or Phrase: “Object-Based Spectral Identification
                           Score” Claims 1, 10, And 19; “Object-Based Score” Claims 3-5,
                           12-14 And 21-23

                GTA’s Construction                             Government’s Construction
No construction necessary.                         Proposed construction: “A numerical value that
                                                   is assigned to an identified region based on the
Alternatively: “Any metric that is computed from target detection scores assigned to the pixels in
the pixels in an identified region using a process that region.”
that provides better understanding of the material
or object in the region.”

Id. at A3.
                                                                                                   12
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 13 of 38


                       f. Claim Term Or Phrase: “Unmixing” Claims 5, 14, 23, 29, 31 And
                          33

                GTA’s Construction                             Government’s Construction
 No construction necessary.                           Proposed construction: “A method of separating
                                                      an ‘object’ having higher scores of a
                                                      characteristic or characteristics from the
                                                      surroundings by determining the value for the
                                                      object in excess of a calculated background
                                                      value.”


Id. at A3-A4.
                       g. Claim Term Or Phrase: “Statistical Score” Claims 1, 10 And 19;
                          “Statistical Detection Score(s)” Claims 4-5, 13-14, 22-23 And 28-33

                GTA’s Construction                          Government’s Construction
Proposed construction: “A ranked or statistically Proposed construction: “A numerical value,
compared or determined target detection score.” assigned to a pixel, which is generated by
                                                  applying a standard deviation algorithm which is
                                                  determined based on the target detection scores
                                                  assigned to each pixels of an image.”


Id. at A4.

       B.       Procedural Background

       GTA commenced this patent infringement action on March 16, 2016. See generally
Compl. On June 30, 2016, the government answered the complaint. See generally Answer. On
April 13, 2017, GTA filed an amended complaint. See generally Am. Compl. On May 15, 2017,
the government answered the amended complaint. See generally Answer to Am. Compl.

       After the government moved for summary judgment upon the ground that GTA lacks
standing to bring this action, the Court issued a Memorandum Opinion and Order denying the
government’s motion on August 15, 2017. See generally Mem. Op. and Order at 16, Geospatial
Tech. Assocs., LLC v. United States, No. 16-346C (Fed. Cl. Aug. 15, 2017), at Entry No. 25.
Thereafter, GTA filed its initial identification of accused products and which claims of the patent
the products infringed, on February 16, 2018, and GTA supplemented this submission on May
16, 2018. See generally Pl. Initial Identification; Pl. Supp. Identification. On April 16, 2018, the

                                                                                                 13
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 14 of 38


government filed its initial identification of prior art and the government supplemented this
submission on November 27, 2018. See generally Def. Initial Identification; Def. Supp.
Identification.

        On May 16, 2018, the parties filed their respective proposed claim terms to be
constructed and proposed construction. See generally Pl. Claim Constr. Statement; Def. Claim
Constr. Statement. On June 15, 2018, the parties filed their respective responses to the proposed
claim construction statements. See generally Pl. Resp. to Claim Constr. Statement; Def. Resp. to
Claim Const. Statement. On July 16, 2018, the parties filed a joint claim construction statement.
See generally Joint Claim Constr. Statement.

        On August 31, 2018, the parties filed their respective opening briefs on claim
construction. See generally Pl. Claim Constr. Br.; Def. Claim Constr. Br. The parties filed their
respective responsive briefs on claim construction on October 5, 2018. See Pl. Resp.; Def. Resp.
On October 12, 2018, the parties filed a joint claim construction appendix and a pre-hearing
statement. See generally Joint Claim Constr. App’x and Pre-Hearing Statement.

        On November 29, 2018, the Court held a technological primer with the parties. See
generally Tech. Primer Tr. On December 12, 2018, the Court held a claim construction hearing.
See generally Claim Constr. Tr.

        The matters related to claim construction having been fully briefed, and the Court
constructs the disputed claims.

III.    LEGAL STANDARDS

        A.        Patent Infringement Claims And Jurisdiction

        This Court possesses subject-matter jurisdiction to consider patent infringement claims
brought against the United States pursuant to 28 U.S.C. § 1498(a). Section 1498(a) provides, in
relevant part, that:
                  Whenever an invention described in and covered by a patent of the
                  United States is used or manufactured by or for the United States
                  without license of the owner thereof or lawful right to use or
                  manufacture the same, the owner’s remedy shall be by action against
                  the United States in the United States Court of Federal Claims for the
                  recovery of his reasonable and entire compensation for such use and
                  manufacture.

                                                                                                  14
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 15 of 38


28 U.S.C. § 1498(a).

       B.      Standards For Claim Construction

       The United States Court of Appeals for the Federal Circuit has held that “it is a ‘bedrock
principle’ of patent law that ‘the claims of a patent define the invention to which the patentee is
entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en
banc) (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115
(Fed. Cir. 2004)). The Federal Circuit has also held that “[c]laim construction is a legal
statement of the scope of the patent right.” EPOS Techs. Ltd. V. Pegasus Techs. Ltd., 766 F.3d
1338, 1341 (Fed. Cir. 2014) (citing Lighting Ballast Control LLC v. Philips Elecs. N. Am. Corp.,
744 F.3d 1272, 1276-77 (Fed. Cir. 2014) (en banc)). And so, the construction and meaning of
the claims in a patent are questions of law for the Court to address. Markman v. Westview
Instruments, Inc., 517 U.S. 370, 388-90 (1996) (holding that “there is sufficient reason to treat
construction of terms of art like many other responsibilities that we cede to a judge . . . .”)

       While this Court is not required to construe every term in a patent, the Court must
construe any term for which claim scope is disputed. O2 Micro Int’l Ltd. v. Beyond Innovation
Tech. Co., 521 F.3d 1351, 1360-62 (Fed. Cir. 2008) (holding that “[w]hen the parties present a
fundamental dispute regarding the scope of a claim term, it is the court’s duty to resolve it.”) In
doing so, the Court first examines the intrinsic evidence of record, because “intrinsic evidence is
the most significant source of the legally operative meaning of disputed claim language.”
Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). Such intrinsic
evidence encompasses the “patent itself, including the claims, the specification[,] and . . . the
prosecution history.” Id.

       The Federal Circuit has also held that the Court should look to the ordinary and
customary meanings attributed to terms within the claims by a POSITA at the date of the
invention when construing claim terms. Phillips, 415 F.3d at 1313; see also Thorner v. Sony
Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (stating that “[t]he words of a
claim are generally given their ordinary and customary meaning as understood by a person of
ordinary skill in the art when read in the context of the specification and prosecution history.”).
“That starting point is based on the well-settled understanding that inventors are typically


                                                                                                    15
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 16 of 38


persons skilled in the field of the invention and that patents are addressed to and intended to be
read by others of skill in the pertinent art.” Phillips, 415 F.3d at 1313.

       There are two exceptions to this general rule, namely: “(1) when a patentee sets out a
definition and acts as his own lexicographer or (2) when the patentee disavows the full scope of
the claim term either in the specification or during prosecution.” Hill-Rom Servs., Inc. v. Stryker
Corp., 755 F.3d 1367, 1371 (Fed. Cir. 2014) (quoting Thorner, 669 F.3d at 1365). And so, when
a patentee acts as a lexicographer and uses terms in a manner other than their ordinary meaning,
“the special definition of the term [must be] clearly stated in the patent specification or file
history.” Vitronics, 90 F.3d at 1582 (citing Hoechst Celanese Corp. v. BP Chems. Ltd., 78 F.3d
1575, 1578 (Fed. Cir. 1996)); see also Hormone Research Found., Inc. v. Genentech, Inc., 904
F.2d 1558, 1562 (Fed. Cir. 1990).

       The Court must also review the patent’s specification “to determine whether [an] inventor
has used any terms in a manner inconsistent with their ordinary meaning.” Vitronics, 90 F.3d at
1582. But, the Court must avoid “importing limitations from the specification into the claims.”
Phillips, 415 F.3d at 1323. The prosecution history may also be examined, principally to
exclude interpretations disclaimed during prosecution. See Chimie v. PPG Indus., Inc., 402 F.3d
1371, 1384 (Fed. Cir. 2005) (“where the patentee has unequivocally disavowed a certain
meaning to obtain his patent, the doctrine of prosecution disclaimer attaches and narrows the
ordinary meaning of the claim congruent with the scope of the surrender”) (internal citations
omitted); see also Vitronics, 90 F.3d at 1582-83.

       Lastly, extrinsic evidence, encompassing “all evidence external to the patent and
prosecution history, including expert and inventor testimony, dictionaries, and learned treatises,”
can also be used to determine a term’s meaning. Markman, 52 F.3d at 980. But, extrinsic
evidence is “less significant than the intrinsic record” in the construction process. Phillips, 415
F.3d at 1317 (quoting C.R. Bard, Inc. v. United States Surgical Corp., 388 F.3d 858, 862 (Fed.
Cir. 2004)). And so, the Court should consider extrinsic evidence only when intrinsic evidence
cannot be used to resolve ambiguities in the claim language. Id. at 1317-18.

       C.      Patent Invalidity And Indefiniteness

       The definiteness requirement for patents is codified in 35 U.S.C. § 112, which provides
that “[t]he specification shall conclude with one or more claims particularly pointing out and
                                                                                                     16
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 17 of 38


distinctly claiming the subject matter which the inventor or a joint inventor regards as the
invention.” 35 U.S.C. § 112(b). In Nautilus, Inc. v. Biosig Instruments, Inc., the Supreme Court
established the standard for determining indefiniteness by holding that “a patent is invalid for
indefiniteness if its claims, read in light of the specification delineating the patent, and the
prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the
scope of the invention.” 572 U.S. 898, 901 (2014); see also Interval Licensing LLC v. AOL, Inc.,
766 F.3d 1364, 1371 (Fed. Cir. 2014) (“The claims, when read in light of the specification and
the prosecution history, must provide objective boundaries for those of skill in the art.”).

        The Federal Circuit has also recognized that “an inventor need not explain every detail
because a patent is read by those of skill in the art.” Wellman, Inc. v. Eastman Chem. Co., 642
F.3d 1355, 1367 (Fed. Cir. 2011). The Federal Circuit has also held that failure to meet the
definiteness requirement renders the subject claim invalid. See Allen Eng’g Corp. v. Bartell
Indus., Inc., 299 F.3d 1336, 1349 (Fed. Cir. 2002).

        D.      Level Of Skill In The Art And POSITA

        This Court has held that it should “examine patent claim terms and phrases from the
perspective of a person of ordinary skill in the art” when construing patents. Beacon Adhesives,
Inc. v. United States, 134 Fed. Cl. 26, 33 (2017). The Federal Circuit has also recognized that
the “[f]actors that may be considered in determining the ordinary level of skill in the art include:
(1) the types of problems encountered in the art; (2) the prior art solutions to those problems; (3)
the rapidity with which innovations are made; (4) the sophistication of the technology; and (5)
the educational level of active workers in the field.” Ruiz v. A.B. Chance Co., 234 F.3d 654,
666-67 (Fed. Cir. 2000). And so, defining a POSITA is a basic factual inquiry for the Court.
Graham v. John Deere Co., 383 U.S. 1, 17 (1966).

        In this case, GTA proposes that a POSITA, at the time of the invention of the ‘489 Patent,
is a person who “would have had at least a bachelor of science degree in mathematics, electrical
engineering, image science, or similar scientific field, and either a graduate degree or five years
of relevant experience in a similar field, in addition to experience as a hyperspectral image
software algorithm developer.” Pl. Claim Constr. Br. at 11. The government argues that a
POSITA with respect to the ’489 Patent is a person “who has a Bachelor of Science degree in
engineering, computer science, image science, or similar field, and either a graduate degree, in
                                                                                                     17
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 18 of 38


the above fields, or similar, or five years of relevant experience in the hyperspectral imaging
field.” Joint Claim Constr. App’x and Prehearing Statement at 1-2.

       The Court finds that the parties’ proposed definitions of a POSITA are substantially
similar. And so, for the purposes of claim construction only, the Court defines a POSITA for the
‘489 Patent as follows:
               A person of ordinary skill in the art is a person who would have had
               a Bachelor of Science degree in engineering, computer science,
               image science, or similar field, and either a graduate degree, in the
               above fields, or similar, or five years of relevant experience in the
               hyperspectral imaging field.

IV.    LEGAL ANALYSIS

       A.      Claim Construction

               The Court constructs the disputed terms or phrases of the ‘489 Patent as follows:

               1.      Claim Term Or Phrase: “Target Detection
                       Processing Apparatus” Claims 1-9, 15, 19, 21-24, 28 And 29

       The parties disagree about whether the term “target detection processing apparatus,”
found in Claims 1-9, 15, 19, 21-24, 28 and 29 of the ‘489 Patent, requires construction to define
the scope of the ‘489 Patent and whether, without construction, this term is precise enough to
afford clear notice of what is claimed. See Joint Claim Constr. Statement at A1. In this regard,
GTA argues that no construction of this term is necessary, because “target detection processing
apparatus” can be given its plain and ordinary meaning by a POSITA. Pl. Claim Constr. Br. at
12. In addition, GTA argues that the government’s proposed construction of this term would
impermissibly import limitations from an exemplary embodiment in the ‘489 Patent into the
relevant claims. Id. at 13. The government counters that, without construction, the claim term is
not precise enough to afford clear notice of what is claimed, because the term would include any
configuration that a person skilled in the art could contemplate. Def. Claim Constr. Br. at 11.
And so, the parties propose the following construction of the term “target detection processing
apparatus:”




                                                                                                  18
          Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 19 of 38




                  GTA’s Construction                             Government’s Construction
    No construction necessary.                         Proposed construction: “A computing system
                                                       which includes a processor, a memory storage
                                                       device, a user input device, a display, and an
                                                       interface system; which are coupled together
                                                       by bus or other link.”


Joint Claim Constr. Statement at A1.
          The parties both rely upon intrinsic and extrinsic evidence to support their respective positions
on the construction of the term “target detection processing apparatus.”

                         a.   Intrinsic Evidence

          With regard to the intrinsic evidence, GTA points to the specification for the ‘489 Patent
and argues that the term “target detection processing apparatus” does not require construction,
because this term can be given its plain and ordinary meaning by a POSITA. Pl. Claim Constr.
Br. at 12. Specifically, GTA argues that the ‘489 Patent provides that “[t]he target detection
processing apparatus 12 includes a processor 18, memory storage device 20, a user input device
22, a display 24, and an interface system 26 which are coupled together by bus or other link,
although the device may comprise other types and numbers of elements in other configurations.”
Id. (emphasis added); see also ‘489 Patent at 3:3-3:9. Given this, GTA contends that the
specification makes clear that the target detection processing apparatus should not be limited to
the specific device described in the specification and pictured in Figure 1 of the ‘489 Patent. Pl.
Claim Constr. Br. at 12-13.3

          GTA also relies upon the claim language to argue that a POSITA would understand the
target detection processing apparatus to be a computing system with at least a processor and a
memory sufficient to process the steps described in the claims, because Claim 19 of the ‘489
Patent describes the target detection processing apparatus as “comprising: one or more
processors; a memory coupled to one or more processors which are configured to execute


3
 The specification for the ‘489 Patent provides that “an environment 10 with an exemplary target
detection processing apparatus 12 is illustrated in FIG. 1.” ‘489 Patent at 2:60-2:61.

                                                                                                   19
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 20 of 38


programed instructions . . . .” ‘489 Patent at 10:20-10:22; see also Claim Constr. Tr. at 42:19-
42:23. And so, GTA also contends that a POSITA would understand Figure 1 in the ‘489 Patent
to represent an example of a target detection processing apparatus and not to be the only
configuration for such a device. Pl. Resp. at 7-8.

       The government relies upon the same portion of the specification for the ‘489 Patent to
argue that the term target detection processing apparatus should be limited to the device
described in Figure 1 of the ‘489 Patent, because a broader construction of the term would
“include virtually any configuration that a person skilled in the art could contemplate.” Def.
Claim Constr. Br. at 11. And so, the government argues that a POSITA would not know what is
meant by a “target detection processing apparatus” unless the term is limited to the specific
device described in the specification. Def. Resp. at 3.

                       b. Extrinsic Evidence

       Both parties presented expert testimony on the proper construction of the term “target
detection processing apparatus” during the claim construction hearing. GTA’s expert witness,
William F. Basener, PhD (“Dr. Basener”), testified that a POSITA would understand a target
detection processing apparatus to be “just a computer that is capable of executing the commands
in the claims.” Claim Constr. Tr. at 40:3-40:7. Dr. Basener also testified that a POSITA would
believe that the only thing that a target detection process apparatus requires “is a processor and
memory.” Id. at 40:8-40:10.

       In addition, Dr. Basener testified that the government’s construction of this term was too
limiting, because there are examples of a target detection processing apparatus at the time of the
invention of the ‘489 Patent that do not include a display or user device. Id. at 40:11-40:16. And
so, Dr. Basener opined that the “limitations [proposed by the government,] requiring a computer
display or a user input device [be included in the target detection processing apparatus,] are not
things a person of ordinary skill in the art in the field would expect.” Id. at 42:9-42:12.

       GTA’s second expert witness, Nasser M. Nasrabadi, PhD (“Dr. Nasrabadi”), also testified
that Figure 1 of the ‘489 Patent is “just an example of what could a [target detection processing
apparatus] system be.” Id. at 117:10-117:11. And so, Dr. Nasrabadi opined that a “target



                                                                                                     20
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 21 of 38


detection apparatus” does not require all the components specified in Figure 1, but instead the
components utilized “depends on the application.” Id. at 116:25- 117:3.

       Lastly, the government’s expert witness, Joseph Meola, PhD (“Dr. Meola”), testified that
the government’s proposed construction of the term target detection processing apparatus
“encompasses what a person of ordinary skill would interpret to mean a target detection
processing apparatus, and the architectures that are generally used for target detection
processing.” Id. at 138:20-138:25. Dr. Meola also testified that “if other devices may comprise
a target detection processing apparatus [outside of the scope of Figure 1 in the ‘489 Patent], I
think it starts to make the claims and the scope ambiguous.” Id. at 138:25-139:3. And so, Dr.
Meola opined that “Figure 1 [of the ‘489 Patent] describes the architectures that are understood
by a person in the field.” Id. at 141:8-141:10.

                       c.   Claim Construction

       The Court finds that, based upon ample intrinsic evidence corroborated with the
testimony of Dr. Basener and Dr. Nasrabadi, a POSITA would, with reasonable certainty, read
the term “target detection processing apparatus” to mean an apparatus that may be the device
described in Figure 1 of the ‘489 Patent, but could also be a computer system that has elements
that may vary from the elements depicted in Figure 1 of the ‘489 Patent. In addition, the Court
finds that construing this term as the government suggests would require an improper reading of
particular embodiments and examples appearing in the specification into the claim language. See
Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988). And so, the
Court concludes that no further construction of this term is necessary.

               2.      Claim Term Or Phrase: “Target
                       Detection Score” Claims 1-5, 10-14 And 19-23

       The parties disagree about whether the term “target detection score,” found in Claims 1-
5, 10-14 and 19-23, requires construction to define the scope of the ‘489 Patent and whether,
without construction, the claim term is precise enough to afford clear notice of what is claimed.
See Joint Claim Constr. Statement at A1-A2. GTA argues that no construction is required,
because this term can be given its plain and ordinary meaning by a POSITA based upon the
intrinsic evidence in the specification. Pl. Claim Constr. Br. at 13-14. Alternatively, GTA
proposes a construction of this term that avoids imposing a numeric limitation. Id. The
                                                                                                   21
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 22 of 38


government counters that the target detection score must be a numerical value, because a
POSITA would not be reasonably certain of the scope of the claims if any possible value or score
could be used. Def. Claim Constr. Br. at 12. And so, the parties propose the following
construction of “target detection score:”

               GTA’s Construction                              Government’s Construction
 No construction necessary.                           Proposed construction: “A numerical value
                                                      that is assigned to a pixel based on the
 Alternatively: “A value or score assigned to a       likelihood that the specified pixel contains
 pixel based on the likelihood that the specified     evidence of a desired target, i.e., the higher
 pixel contains evidence of a target.”                the number the more likely a target is located
                                                      in that area.”


Joint Claim Constr. Statement at A1-A2.
       The parties both rely upon intrinsic and extrinsic evidence to support their respective positions
on the construction of “target detection score.”

                       a.   Intrinsic Evidence

       With regard to the intrinsic evidence, GTA argues that there should not be a numeric
limitation imposed upon the term target detection score because the specification of the ‘489
Patent states that there can be target detection scores for each pixel, as well as for other numbers
and types of image elements. Pl. Claim Constr. Br. at 14; see also ‘489 Patent at 4:51-4:58 (“In
step 102, the target detection processing apparatus 12 applies a target detection algorithm, such
as a statistical matched filter to the imagery using one or more signatures of desired targets
obtained from the image and target signature library server 14 to determine a target detection
score for each pixel, although the other types of target detection scores for other numbers and
type of image elements can be determined and used.”). And so, GTA argues that a POSITA
would read the specification to provide an example and not to limit the target detection score to a
numerical value. Pl. Resp. at 9.

       GTA also argues that the prosecution history for the ‘489 Patent demonstrates that the
target detection score need not be numeric. Id. at 10-11. In this regard, GTA argues that the
USPTO Examiner’s statement of reason for allowance for the ‘489 Patent supports this view,



                                                                                                  22
           Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 23 of 38


because the statement recognizes that the “signature” for a target for an image contemplates the
use of numerical and non-numerical values. Id. 4

          The government counters that the term “target detection score” must be limited to a
“numerical value” based upon the claim language and the specification. Def. Claim Constr. Br.
at 12. To support this view, the government argues that the specification supports Claim 1 of the
‘489 Patent by providing that “[t]he target detection processing apparatus 12 ranks each pixel,
for example by a number of standard deviations from a mean for the detection plane . . . .” Id.;
‘489 Patent at 4:62-4:65. And so, the government contends that the reference in the specification
to ranking each pixel “by a number of standard deviations” requires that the “target detection
score” be a numerical value. Def. Resp. at 4; see also ‘489 Patent at 4:62-4:65.

                           b. Extrinsic Evidence

          Both parties presented expert testimony on the proper construction of the term “target
detection score” during the claim construction hearing. Dr. Basener testified that “a person of
ordinary skill in the art would understand target detection and they would understand [that] a
target detection score is the output from target detection.” Claim Constr. Tr. at 49:8-49:11. Dr.
Basener also acknowledged that “most often” a target detection score is a number. Id. at 49:11.
But, he testified that a target detection score could also be a label, or a color. Id. at 49:8-49:13;
50:11-50:17.5 And so, Dr. Basener opined that a POSITA would understand the term “target



4
    The Examiner’s statement provides, in relevant part, that:

                   [O]btaining with the target detection processing apparatus a signature for
                  one or more of the targets for the image, and applying with the target
                  detection processing apparatus the statistical target detection filter using
                  the one or more obtained signatures to rank each of the pixels by its
                  statistical score . . . .

Pl. Resp. at Ex. B (USPTO Notice of Allowability at 4) (emphasis added); see also id. at 10.

5
  Dr. Basener discussed a specific non-numeric example, utilizing the Environment for Visualizing
Images (“ENVI”) program with Spectral Angle Mapper (“SAM”). Claim Constr. Tr. at 49:14-50:17. In
this regard, Dr. Basener testified that, the ENVI program with SAM can:

                  output in colors, and that’s a standard output that comes from target
                  detection processing software. But it often becomes a number along the
                  way and then becomes a color, but it doesn’t have to do that. You could
                                                                                                    23
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 24 of 38


detection score” to be a number or something that is non-numeric, “[as] long as it has some way
to rank and compare to a threshold, [and so,] it could be anything that allows you to compare to a
threshold.” Id. at 51:21-51:24.

        Dr. Nasrabadi also testified that the target detection score need not be numerical stating
that “[i]t could be a score, a value, a likelihood, a label, yes target/no target, multiple color . . .
like [Environment for Visualizing Images], which is a classical technique in hyperspectral
detection . . . It highlights different color.” Id. at 119:2-119:7. And so, Dr. Nasrabadi opined
that the term target detection score should not be limited to numerical values as the government
seeks. Id. at 118:9-118:14.6

        To support the view that the target detection score must be numerical, Dr. Meola testified
that the target detection score “would be a numerical value that comes out of a target detection
filter, a statistical detection filter, and that [a] numerical value is representing a likelihood of the
presence of a target.” Id. at 141:17-141:21. Dr. Meola also testified that “the numerical values
can then be used to generate a decision, whether it’s target or no target, or to develop a label,
such as high confidence, medium confidence, low confidence, or a color that might be easier for
an analyst to interpret, rather than having to work with the numerical values themselves.” Id. at
141:22-142:3. And so, Dr. Meola opined that “at the heart of a target detection score is a
numerical value, and I believe that a person of ordinary skill would understand it to be a
detection score being a numerical value.” Id. at 142:4-142:7.




                make target detection algorithms that never see a number and they just
                output a label, high/medium/low.

Id. at 50:11-50:17.

6
  GTA also relies upon Webster’s New Collegiate Dictionary and a scholarly article, entitled Strategies
for Hyperspectral Target Detection in Complex Background Environments, dated Dec. 21, 2005, to
support its position on construction of target detection score. See Pl. Claim Constr. Br. at 14; Pl. Resp. at
Ex. A (Michael T. Eismann, Strategies for Hyperspectral Target Detection in Complex Background
Environments, IEEE Aerospace Conference, Version 3, 20, 21 (Dec. 21, 2005)).

                                                                                                           24
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 25 of 38


                         c.   Claim Construction

        The Court concurs with GTA that the intrinsic and extrinsic evidence in this matter shows
that a target detection score could be a value that is not numerical. The Court finds, however,
that GTA’s alternative construction of this term is more appropriate. See O2 Micro Int’l Ltd. v.
Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008) (“A determination that a claim
term ‘needs no construction’ or has the ‘plain and ordinary meaning’ may be inadequate when a term
has more than one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’ meaning does not
resolve the parties’ dispute.”); see also Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d
1314, 1319 (Fed. Cir. 2016) (“[A trial] court’s duty at the claim construction stage is, simply . . . to
resolve a dispute about claim scope that has been raised by the parties.”). And so, the Court
construes the term “target detection score” as it appears in Claims 1-5, 10-14 and 19-23 to mean
“a value or score assigned to a pixel based on the likelihood that the specified pixel contains
evidence of a target.”

                3.       Claim Term Or Phrase: “First Score”
                         Claims 1-5, 10, 12-14, 19 And 21-23

        The parties disagree about whether the term “first score,” found in Claims 1-5, 10, 12-14,
19 and 21-23, should be limited to the “target detection score,” or may include other thresholds.
See Joint Claim Constr. Statement at A2. GTA argues that “first score” does not have the same
meaning as the “target detection score,” because this term is used in addition to the term “target
detection score” in the ‘489 Patent. Pl. Claim Constr. Br. at 15. And so, GTA contends that a
“first score” can be the “target detection score,” or “a given threshold” that may be used in
identifying a region with determined detection scores at a certain level. Id. The government
counters that the only “score” referred to in the ‘489 Patent is the “target detection score” and so,
the “first score” must be the “target detection score.” Def. Claim Constr. Br. at 13. And so, the
parties propose the following construction of the term “first score:”

                GTA’s Construction                                Government’s Construction
Proposed construction: “a first specified target        Proposed construction: “The target detection
detection score or other threshold.”                    score.”

Joint Claim Constr. Statement at A2.



                                                                                                           25
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 26 of 38


        The parties both rely upon intrinsic and extrinsic evidence to support their respective positions
on the construction of “first score.”

                         a.   Intrinsic Evidence

        With regard to the intrinsic evidence, GTA relies upon the claim language and the tenants
of claim construction to argue that the term “first score” is not identical to target detection score
because this term is first introduced in Claim 1 as “a first score,” indicating that this is the first
time that this term will be used within the claim. Pl. Claim Constr. Br. at 15; see also ‘489
Patent at 6:60-7:4. GTA also argues that the term target detection score is similarly referred to as
“a target detection score” when first introduced in the claim language. Pl. Claim Constr. Br. at
15. And so, GTA contends that the term “first score” need not appear in the ‘489 Patent if this
term “were merely identical” to the target detection score. Pl. Resp. at 11; see also Bancorp.
Servs., LLC v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004) (holding that an
inventor’s use of different terms to identify similar claim limitations should be construed to mean
that the two claim terms have different meanings); CAE Screenplates Inc. v. Heinrich Fiedler
GmbH & Co. KG, 224 F.3d 1308, 1317 (Fed. Cir. 2000) (“In the absence of any evidence to the
contrary, we must presume that the use of these different terms in the claims connotes different
meanings.”).

        The government counters that the claim language uses the term “first score” to mean only
“the target detection score,” because when the term “first score” appears in the claim language,
the only score determined prior to determining a “first score” is the “target detection score.”
Def. Claim Constr. Br. at 13; see also ‘489 Patent at 6:60-6:61, 7:2-7:3. And so, the government
contends that the claim language shows that the “first score” can only be the “target detection
score.” Def. Claim Constr. Br. at 13. 7



7
  GTA also relies upon language in the specification for the ‘489 Patent that states that: “steps 104-106
are repeated iteratively, removing the pixels in each region from consideration in subsequent iterations,
until all pixels with a detection score in any detection plane above a given threshold are included in one of
the regions,” to support its argument that the term first score could involve other thresholds. Pl. Claim
Constr. Br. at 15 (citing ‘489 Patent at 6:12-6:15). But, the government correctly argues that the phrase
“a given threshold” does not appear in the claim language. Def. Resp. at 4-5.



                                                                                                          26
          Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 27 of 38


                       b. Extrinsic Evidence

       Both parties presented expert testimony to support their proposed construction of the term
“first score” during the claim construction hearing. The parties’ expert witnesses generally agree
that the term “first score” is not the same as a “target detection score” and that a POSITA would
understand the term “first score” to be a threshold. Claim Constr. Tr. at 58:9-58:14; 146:5-
146:10.

       Dr. Basener testified that “a first score is what we call a threshold and that’s clear in the
patent because we define the first score and then we compare our pixel values to the first score.”
Id. at 54:24-55:2. And so, Dr. Basener opined that “the first score is a threshold [and so, the]
first score should be synonymous with threshold.” Id. at 58:25-59:2.

       Dr. Nasrabadi also testified that a first score “is a criteria to make a decision where the
targets are . . . . It could be a value and so on.” Id. at 121:10-121:13. In this regard, Dr.
Nasrabadi testified that for a first score, you could create a threshold that “is not numerical; you
have to choose some method of comparison, such as 1 percent of all the red points, red that
means it’s target.” Id. at 121:4-121:8. And so, Dr. Nasrabadi opined that the first score has to be
“some threshold” and does not have to be numerical. Id. at 121:4-121:5.

       Dr. Meola testified that he agreed with Dr. Basener that “a POSITA, with their
knowledge and experience, would be able to interpret from the context of a patent that [the term
first score] does imply a threshold . . . .” Id. at 146:5-146:7. But, Dr. Meola further testified that
“the first score would also be a numerical threshold that would be applied,” because the target
detection score is a numerical value. Id. at 146:9-146:10.

                       c. Claim Construction

       The Court concurs with GTA that, based upon the intrinsic and extrinsic evidence
presented, the term “first score” is not identical to, or interchangeable with, “the target detection
score.” The Court also concurs with GTA that the term “first score” need not be numeric. And
so, the Court construes the term “first score” as it appears in Claims 1-5, 10, 12-14, 19 and 21-23
to mean “a first specified target detection score or other threshold.”




                                                                                                     27
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 28 of 38


               4.      Claim Term Or Phrase: “Higher Than A
                       First Score” Claims 1, 3- 5, 10, 12-14, 19 And 21-23

       The parties disagree about whether the term “higher than a first score,” found in Claims
1, 3-5, 10, 12-14, 19 and 21-23, requires construction to define the scope of the ‘489 Patent and
whether, without construction, the claim term is precise enough to afford clear notice of what is
claimed. See Joint Claim Constr. Statement at A2-A3. GTA argues that this term requires no
construction based upon the plain and ordinary meaning of the term as understood by a POSITA.
Pl. Claim Constr. Br. at 16. Alternatively, GTA argues that the term “higher than a first score”
should not be construed to limit the term to “the target detection score,” or to numeric values. Id.
at 16-17. The government counters that, based upon the language of the claims, there should be
a numerical limitation placed on this term, so that a POSITA would understand the scope of the
claims. Def. Claim Constr. Br. at 14. And so, the parties propose the following construction of
the term “higher than a first score:”

               GTA’s Construction                                Government’s Construction
No construction necessary.                              Proposed construction: “Numerically greater
                                                        than the target detection score.”
Alternatively: “Of greater value than a specified
target detection score or other threshold.”


Joint Claim Constr. Statement at A2-A3.
       The parties rely upon intrinsic and extrinsic evidence to support their respective positions on the
construction of the term “higher than a first score.”

                       a. Intrinsic Evidence

       With regard to the intrinsic evidence, GTA argues that the term “higher than a first score”
can be specified thresholds other than the “target detection score” and that this term also need not
be a numerical value. Pl. Claim Constr. Br. at 15-16 (“steps 104-106 are repeated iteratively,
removing the pixels in each region from consideration in subsequent iterations, until all pixels
with a detection score in any detection plane above a given threshold are included in one of the
regions.”); Pl. Resp. at 12.

       The government counters that the term “higher than a first score” must be construed to
mean a numerical score based upon the ordinary meaning of the word higher and the intrinsic

                                                                                                   28
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 29 of 38


evidence. Def. Claim Constr. Br. at 14. In this regard, the government observes that the word
higher in the claim language is connected to the ranking of scores. Id.; see also ‘489 Patent at
6:67-7:4. The government also argues that the specification for the ‘489 Patent provides no
guidance on how a non-numeric score would be ranked when utilizing a mathematical algorithm.
Def. Resp. at 5-6; see also ‘489 Patent at 5:30-5:65, 6:29-6:31. And so, the government
contends that, if a score is not a numerical value, it is unclear how the scores could be ranked.
Def. Claim Constr. Br. at 14.

                        b. Extrinsic Evidence

        Both parties presented expert testimony to support their proposed construction of the term
“higher than a first score” during the claim construction hearing. Dr. Basener testified that “the
only requirement on higher than a first score in the patent is that . . . we can compare the target
detection scores to this first score, just that we have [to] be able to do that comparison.” Claim
Constr. Tr. at 62:4-62:7. Dr. Basener further testified that “[y]ou don’t have to have numbers to
do that comparison. The high/medium/low would allow you to do that comparison.” Id. at 62:7-
62:9. And so, Dr. Basener opined that determining what is higher than a first score “is just
saying we’re comparing that first score to the pixel scores . . . . This is just a comparison to a
threshold.” Id. at 61:3-61:6.

        Dr. Nasrabadi also testified that a POSITA must “make a decision on these scores at
every pixel” to determine what is higher than a first score. Id. at 121:21-121:22. Dr. Nasrabadi
further testifies that “if [higher than a first score] is numerical, you basically say above .5. If
[higher than a first score] is not numerical, you have to give [] a criteria, and that criteria means 1
percent of the red points, things like that.” Id. at 122:3-122:6. And so, Dr. Nasrabadi opined that
higher than a first score is not based upon a target detection score, nor is it required to be
numerical. See id. at 121-22.

        Dr. Meola testified that, “[b]ased upon the understanding that a target detection score is a
numerical value and a first score is a numerical value, higher than a first score would be
numerically greater than a first score.” Id. at 147:6-147:10. And so, Dr. Meola opined that the
output of the detection filter is a numerical value and “you’re comparing it with a numerical
value to declare whether a target is present or not.” Id. at 147:15-147:18.


                                                                                                      29
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 30 of 38


                       c. Claim Construction

       Based upon the intrinsic and extrinsic evidence, the Court concurs with GTA that the
term “higher than a first score” is not limited to numerical values, nor is this term limited to the
“target detection score.” And so, the Court construes the term “higher than a first score,” as it
appears in Claims 1, 3-5, 10, 12-14, 19, and 21-23, to mean “of greater value than a specified
target detection score or other threshold.”

               5.      Claim Term Or Phrase: “Object-Based Spectral Identification Score”
                       Claims 1, 10 And 19; “Object-Based Score” Claims 3-5, 12-14 And 21-
                       23

       The parties agree that the terms “object-based spectral identification score” and “object-
based score” should be given the same construction. See Joint Claim Constr. Statement at A3.
But, the parties disagree about whether these terms require construction to define the scope of the
‘489 Patent and whether, without construction, the claim terms are precise enough to afford clear
notice of what is claimed. Id.

       In this regard, GTA argues that these two terms do not require construction, because the
terms should be given their plain and ordinary meaning to a POSITA. Pl. Claim Constr. Br. at
17. Alternatively, GTA proposes a construction of the terms that would not impose a numerical
limitation and is not based solely upon the target detection scores. Id. The government counters
that a numerical limitation should be imposed upon these terms because, otherwise, a POSITA
would not know the scope of the patent and could not be reasonably certain of what is claimed.
Def. Claim Constr. Br. at 15-16. And so, the parties propose the following construction of the
terms “object-based spectral identification score” and “object-based score:”

                GTA’s Construction                                Government’s Construction
No construction necessary.                             Proposed construction: “A numerical value that is
                                                       assigned to an identified region based on the
Alternatively: “Any metric that is computed from       target detection scores assigned to the pixels in
the pixels in an identified region using a process     that region.”
that provides better understanding of the material
or object in the region.”

Joint Claim Constr. Statement at A3.
       The parties rely upon intrinsic and extrinsic evidence to support their respective positions on the
construction of the terms “object-based spectral identification score” and “object-based score.”
                                                                                                    30
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 31 of 38


                       a. Intrinsic Evidence

       With regard to the intrinsic evidence, GTA argues that the terms “object-based spectral
identification score” and “object-based score” should be given their plain and ordinary meaning,
because the specification for the ‘489 Patent explicitly states that an object-based score can be
“any metric that is computed from the pixels in an identified region using a process that provides
better understanding of the material or object in the region.” Pl. Claim Constr. Br. at 18; see also
‘489 Patent at 5:8-5:10. And so, GTA further argues that the use of the phrase “any metric” in
the ‘489 Patent means that “object-based spectral identification score” and “object-based score”
include numeric and non-numeric values. Pl. Claim Constr. Br. at 17-18.

       The government counters that the terms “object-based spectral identification score” and
“object-based score” must have a numerical value, because these scores are based upon the target
detection score, which also must have a numerical value. Def. Claim Constr. Br. at 15. To
support this construction, the government notes that Claim 1 provides that, when a pixel is
processed, a target detection score is determined and that, when an identified region of pixels is
processed, an object-based spectral identification score is determined. Id.; see also ‘489 Patent
at 6:61, 7:9-7:10. And so, the government reads this claim language to require that an object-
based score—or object-based spectral identification score—must have a numerical value. Def.
Claim Constr. Br. at 15.

                       b. Extrinsic Evidence

       Both parties presented expert testimony to support their proposed construction of the
terms “object-based spectral identification score” and “object-based score” during the claim
construction hearing. Dr. Basener, testified that “the [‘489 Patent] is very specific about what an
object-based score is because a person of ordinary skill might not know what it is or actually
wouldn’t before reading the patent.” Claim Constr. Tr. at 64:19-64:22. Dr. Basener also
testified that “[t]here’s nothing in the patent that says the object-based spectral identification
score should be a numerical value.” Id. at 68:4-68:6. In addition, Dr. Basener observed that the
term object-based spectral identification score is provided with a description in the ‘489 Patent,
at column 5, rows 7 through 10. Id. at 64:3-64:8.




                                                                                                     31
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 32 of 38


       Dr. Nasrabadi testified that the object-based score “has nothing to do with [. . . the] target
detection scores.” Id. at 123:4-123:5. And so, Dr. Nasrabadi opined that, the object based score
does not utilize target detection scores. See id.

       Dr. Meola testified that an object based score “would be a numerical value that is
computed from the detection scores in the region or from the pixel spectra within the region as
well.” Id. at 148:8-148:11. Dr. Meola also testified that “it’s a numerical value, but specifically
how that score is computed is relatively vague and may offer confusion or uncertainty for a
POSITA going through this.” Id. at 148:11-148:14. And so, Dr. Meola opined that “a POSITA
would understand that this [object based score] is a numerical value.” Id. at 148:4-148:5.

                       c. Claim Construction

       The Court concurs with GTA’s view that the intrinsic and extrinsic evidence show that an
“object-based spectral identification score” and “object based score” could be a metric that does
not have a numerical value. The Court also finds that a construction of these terms is necessary.
See O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008) (“A
determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary meaning’ may
be inadequate when a term has more than one ‘ordinary’ meaning or when reliance on a term’s
‘ordinary’ meaning does not resolve the parties’ dispute.”) And so, the Court construes the terms
“object-based spectral identification score” and “object-based score” as they appear in Claims 1,
3-5, 10, 12-14, 19 and 21-23 to mean “any metric that is computed from the pixels in an
identified region using a process that provides better understanding of the material or object in
the region.”

               6.      Claim Term Or Phrase: “Unmixing” Claims 5, 14, 23, 29, 31 And 33

       The parties disagree about whether the term “unmixing,” found in Claims 5, 14, 23, 29,
31 and 33, requires construction in order for a POSITA to understand the scope of the claim. See
Joint Claim Constr. Statement at A3-A4. GTA argues that no construction of this term is
necessary, because the specification for the ‘489 Patent outlines the methods for unmixing and a
POSITA would understand the term “unmixing” by its plain and ordinary meaning. Pl. Claim
Constr. Br. at 18; see also Pl. Resp. at 14. The government counters that the term unmixing
requires construction, because the claim language fails to adequately define this term and the

                                                                                                    32
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 33 of 38


specification for the ‘489 Patent does not describe how the process of unmixing is performed.
Def. Claim Constr. Br. at 16-17. And so, the parties propose the following construction of
“unmixing:”

                GTA’s Construction                                Government’s Construction
No construction necessary.                             Proposed construction: “A method of separating
                                                       an ‘object’ having higher scores of a
                                                       characteristic or characteristics from the
                                                       surroundings by determining the value for the
                                                       object in excess of a calculated background
                                                       value.”


Joint Claim Constr. Statement at A3-A4.
       The parties rely upon intrinsic and extrinsic evidence to support their respective positions on the
construction of the term “unmixing.”

                       a. Intrinsic Evidence

       With regard to the intrinsic evidence, GTA argues that the embodiments of “unmixing”
are explicitly discussed in the specification for the ‘489 Patent, thereby allowing a POSITA to
understand the plain meaning of this term. Pl. Resp. at 14-15. In this regard, GTA argues that
the specification for the ‘489 Patent expressly provides that “[t]he pixel is then ‘unmixed’ by
target detection processing apparatus 12 by finding abundances a1, a2, …, ai, at that give the best
approximation of the pixel spectra as a linear combination of the background end members and
the target.” ‘489 Patent at 5:39-5:43.

       In addition, GTA argues that each claim in the ‘489 Patent that includes the term
“unmixing” specifies the method for conducting the step of “unmixing.” Pl. Claim Constr. Br. at
18. For example, GTA correctly observes that Claim 5 provides that the unmixing step involves
“unmixing with the target detection processing apparatus the pixel with the highest determined
statistical detection score in each of the identified regions by finding one or more abundances to
determine pixel spectra.” ‘489 Patent at 8:22-8:25.

       The government argues that the term “unmixing” requires construction, because the
specification and the claim language of the ‘489 Patent make clear that the object-based scoring
process requires: (1) identifying the highest scoring pixel for a given characteristic; (2)

                                                                                                  33
          Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 34 of 38


establishing a region around the target; (3) selecting end members for that region; and then (4)
“unmixing.” Def. Resp. at 7; see also ‘489 Patent at 5:30-5:65, 6:1-6:4, 8:22-8:29. In addition,
the government argues that “the purpose of the ‘unmixing’ is to separate the ‘abundance’ of a
pixel or pixels that represent an ‘object’ from the value of its surroundings (the background).”
Def. Resp. at 8; see also ‘489 Patent at 5:30-5:65. Lastly, the government observes that the
process of “unmixing” is described in the mathematical calculations found in the specification
for the ‘489 Patent. Def. Resp. at 8; see also ‘489 Patent at 5:43-5:65. And so, the government
argues that the Court should construct the term “unmixing” to be consistent with this defined
embodiment. Def. Resp. at 8.

                      b. Extrinsic Evidence

       Both parties presented expert testimony to support their proposed construction of the term
“unmixing” during the claim construction hearing and the parties’ experts generally agree that a
POSITA would understand what is meant by the term “unmixing.” Claim Constr. Tr. at 149:13-
149:15.

       Dr. Basener testified that:
               [U]nmixing is a very basic standard process in the field. Every
               student who learns remotes sensing has to know what unmixing is.
               So a person of ordinary skill in the art would certainly know what
               unmixing is.

Id. at 71:11-71:14. Dr. Basener also testified that “if you look at the claim language [Claim 5],
the unmixing here is used to . . . determine abundances.” Id. at 71:14-71:16. Dr. Basener also
observed that the term “unmixing” was well known at the time of the invention of the ‘489
Patent to a POSITA. See id. at 72:15-72:21. And so, Dr. Basener opined that a person of
ordinary skill in the art in 2009 would understand the term “unmixing” to be the standard in the
field at that time – a method for getting abundances.

       Dr. Nasrabadi testified that “unmixing is [a] well understood process . . . . You have to
know the abundances, the E[’]s, and the A[’]s, the proportionality. That’s what unmixing is.”
Id. at 128:16-128:20. And so, Dr. Nasrabadi opined that “an expert in hyperspectral imaging,




                                                                                                   34
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 35 of 38


whether their background is remote sensing or automatic target recognition, [would] know what
unmixing means.” Id. at 128:23-128:25.8

        Dr. Meola testified that “I think in general that a POSITA would understand what is
meant by unmixing and we generally agree with that.” Id. at 149:13-149:15. But, Dr. Meola
also testified that “unmixing is a very large field of research in itself, and the patent claims really
don’t define how the abundances are estimated,” and, given this, “[a POSITA] wouldn’t
understand the scope of it.” Id. at 149:16-149:19, 150:7. And so, Dr. Meola opined that “it’s
kind of unclear with regard to the scope if all unmixing approaches should be included within
that.” Id. at 150:10-150:12.

                         c. Claim Construction

        Based upon the intrinsic evidence and the testimony of the parties’ expert witnesses, the
Court finds that a POSITA would, with reasonable certainty, understand the term “unmixing” by
its plain and ordinary meaning as a standard term in the industry. And so, no further
construction of this term is necessary.

                7.       Claim Term Or Phrase: “Statistical Score” Claims 1, 10 And 19;
                         “Statistical Detection Score(s)” Claims 4-5, 13-14, 22-23 And 28-33

        The parties agree that the terms “statistical score” and “statistical detection score(s)”
should be given the same construction. See Joint Claim Constr. Statement at A4. But, the
parties disagree about whether these terms should be limited to numerical values and to specific
algorithms. Def. Resp. at 8-9.

        As discussed above, GTA contends that the term “score” may encompass both numerical
and non-numerical values within the context of the ‘489 Patent. Pl. Resp. at 15. GTA also
contends that there should be no limit to specific algorithms imposed upon the terms “statistical




8
  GTA also relies upon a scholarly article entitled Spectral Unmixing, by N. Keshava and J.F. Mustard’s,
published January 2002, to show that a POSITA would understand “unmixing” by its plain and ordinary
meaning, because the term is a standard term in the industry. See Pl. Resp. at 14; see also Pl. Resp. at Ex.
C (N. Keshava & J.F. Mustard, Spectral Unmixing, 1:19 IEEE SIGNAL PROCESSING MAGAZINE 44, 44
(Jan. 2002) (“Spectral unmixing is the procedure by which the measured spectrum of a mixed pixel is
decomposed into a collection of constituent spectra, or endmembers, and a set of corresponding fractions,
or abundances, that indicate the proportion of each endmember present in the pixel.”))
                                                                                                         35
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 36 of 38


score” and “statistical detection score(s),” because the specification for the ‘489 Patent makes
clear that the application of a standard deviation algorithm is an exemplary method. Id. at 15-16.
The government counters that imposing a numerical limitation upon the construction of the terms
“statistical score” and “statistical detection score(s)” is necessary to define the scope of the
claim, and that limiting these terms to the standard deviation applied in the specification is
necessary for a POSITA to be able to reasonably ascertain the scope of the claims. Def. Resp. at
9. And so, the parties propose the following construction of “statistical score” and “statistical
detection score(s):”

              GTA’s Construction                                  Government’s Construction
Proposed construction: “A ranked or statistically      Proposed construction: “A numerical value,
compared or determined target detection score.”        assigned to a pixel, which is generated by applying
                                                       a standard deviation algorithm which is
                                                       determined based on the target detection scores
                                                       assigned to each pixels of an image.”

Joint Claim Constr. Statement at A4.
       The parties rely upon intrinsic and extrinsic evidence to support their respective positions on the
construction of the terms “statistical score” and “statistical detection score(s).”

                       a. Intrinsic Evidence

       With regard to the intrinsic evidence, GTA argues that the plain meaning of the term
“score” and the intrinsic evidence support construing the terms “statistical score” and “statistical
detection score” to encompass numerical and non-numerical values, because the specification for
the ‘489 Patent provides that there can be target detection scores for each pixel, as well as for
other numbers and types of image elements. Pl. Claim Constr. Br. at 19-20; see e.g., ‘489 Patent
at 4:51-5:2. GTA also argues that these terms should not be limited to an algorithm, as the
government suggests, because the specification for the ‘489 Patent states that “the target
detection processing apparatus 12 ranks each pixel, for example, by a number of standard
deviations from a mean for the detection plane to generate a statistical detection score for every
pixel in every image, although other manners and types of scores could be determined.” Pl.
Claim Constr. Br. at 19-20; ‘489 Patent at 4:62-4:67 (emphasis supplied).

       Consistent with its position on other claim terms that involve the term “score,” the
government argues that the value associated with the terms “statistical score” and “statistical
                                                                                                    36
         Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 37 of 38


detection score(s)” must be numerical to define the scope of the claims. Def. Claim Constr. Br.
at 17-18. To support this view, the government observes that the language in Claim 1 provides
that each pixel will be ranked by “its statistical score.” ‘498 Patent at 6:58-6:67. And so, the
government contends that it is not clear how the pixels could be ranked under Claim 1 if the
statistical score is not a numerical value. Def. Resp. at 9.

                        b. Extrinsic Evidence

        Both parties presented expert testimony to support their proposed construction of the
terms “statistical score” and “statistical detection score” during the claim construction hearing.
Dr. Basener testified that a “statistical score” or a “statistical detection score” is “just the output
of the target detection algorithm” and “this score is giving you information about some quantity
of data [, that] is all . . . .” Claim Constr. Tr. at 80:18-9:2. Dr. Basener also testified that,
contrary to the government’s construction, “statistics don’t have to be numeric and scores don’t
have to be numeric.” Id. at 81:6-81:7. In addition, Dr. Basener testified that “it’s explicit that [a
standard deviation algorithm is] only used as one possible way that you could compute to the
statistical scores.” Id. at 83:16-83:18.

        Dr. Nasrabadi testified that a “statistical score” or a “statistical detection score” has “to
do with what is the target detection algorithm you use, the first stage.” Id. at 129:16-129:18.
And so, Dr. Nasrabadi opined that “you don’t have to construct anything” to understand the
[meaning of] a statistical score or statistical detection score. Id. at 130:22-130:23.

        Dr. Meola testified that “a statistical score, again, would be a numerical value, and in this
case computed in some sort of statistical method.” Id. at 150:20-150:22. Dr. Meola also testified
that “the scope isn’t that well defined on this because the range of research for statistical
processing algorithms is very large.” Id. at 151:5-151:7. And so, Dr. Meola opined that “the
scope [of what is claimed in the ‘489 Patent] may be unclear to a POSITA based upon just the
generality of saying a statistical score without specifying how that [score is] computed.” Id. at
151:10-151:12.

                        c. Claim Construction

        Based on intrinsic and extrinsic evidence, the Court concurs with GTA that the terms
“statistical score” and “statistical detection score(s)” are not limited to numeric values, nor

                                                                                                      37
        Case 1:16-cv-00346-LKG Document 75 Filed 03/07/19 Page 38 of 38


limited to the method of standard deviation. Construing this term as the government suggests
would also require the Court to improperly read “particular embodiments and examples
appearing in the specification” into the claim. See Constant v. Advanced Micro-Devices, Inc.,
848 F.2d 1560, 1571 (Fed. Cir. 1988). And so, the Court construes the terms “statistical score,”
as it appears in Claims 1, 10 and 19, and “statistical detection score(s),” as it appears in Claims
4-5, 13-14, 22-23 and 28-33, to mean “a ranked or statistically compared or determined target
detection score.”

V.     CONCLUSION

       For the reasons discussed above, the terms or phrases of the ‘489 Patent identified by the
parties as requiring construction shall be construed as stated.

           IT IS SO ORDERED.



                                                      s/ Lydia Kay Griggsby
                                                      LYDIA KAY GRIGGSBY




                                                                                                      38
